Citation Nr: 1633548	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-02 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disability characterized as lumbosacral spondylosis and osteoarthritis, prior to October 20, 2014.

2.  Entitlement to a rating in excess of 60 percent for lumbar spine disability, characterized as intervertebral disc syndrome (IVDS), for the time period beginning on October 20, 2014.

3.  Entitlement to a rating in excess of 30 percent for right knee osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied a rating in excess of 20 percent for lumbosacral strain and denied a rating in excess of 10 percent for residuals of a right knee injury.

Subsequently, in a December 2010 rating decision, the RO granted an increased rating of 30 percent for right knee osteoarthritis, effective the date of the claim for an increased rating, January 13, 2009.  Additionally, in an October 2014 rating decision, the RO granted an increased rating of 60 percent for the Veteran's lumbar spine disability, pursuant to the rating criteria for IVDS.

In April 2016 the Veteran testified before the undersigned at a Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 20 percent for lumbar spine disability characterized as lumbosacral spondylosis and osteoarthritis for the time period prior to October 20, 2014 and entitlement to a rating in excess of 30 percent for right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the time period beginning October 20, 2014, the Veteran's IVDS was manifested by incapacitating episodes having a total duration of at least 6 weeks in a year; there is no allegation or evidence of unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for intervertebral disc syndrome have not been met for the time period beginning October 20, 2014.  38 U.S.C.A.   §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided by letter dated in March 2009.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  Additionally, because the Veteran is in receipt of the maximum schedular rating for IVDS and she does not allege, and none of the evidence shows, that her entire spine is ankylosed.  Moreover, she is not service connected for a cervical spine disability such that a rating based on her entire spine could be given.  Accordingly, any additional medical evidence would not affect this claim.  As discussed further below, the Veteran is, as of October 20, 2014, in receipt of the maximum 60 percent rating for IVDS, and is also in receipt of two 40 percent ratings for radiculopathy of each lower extremity, which actually violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  In light of this situation, no further development would aid the Veteran in pursuit of a rating in excess of 60 percent for IVDS.

As there is no allegation that the hearing provided to the Veteran was deficient       in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's IVDS has been rated as 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243 since October 20, 2014.  After review of the record and pursuant to the governing law and regulations, the Board finds that a disability rating in excess of 60 percent is not warranted for the time period beginning October 20, 2014.  In this regard, 60 percent is the highest rating available under  the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and there is no evidence of unfavorable ankylosis of the entire spine as required for the next highest rating, a total schedular disability rating, under the General Rating Formula for the spine.  Notably, the medical evidence of record has never shown any ankylosis whatsoever, and the Veteran does not and has never contended that any segment of her spine, let alone her entire spine, is ankylosed.  Importantly, although she has some limitation of motion of the lumbar spine, she retains some useful motion and as such, her entire spine is not ankylosed.  

As noted above, in an October 2014 rating decision, the RO granted a 60 percent rating under the IVDS Formula.  The October 2014 rating decision also increased the ratings for radiculopathy to 40 percent for each lower extremity, effective the same date.  The Board notes that an evaluation assigned under the IVDS Formula contemplates both orthopedic and neurological manifestations of disc disease; therefore, assigning a rating under the IVDS Formula and a separate rating for neurological symptoms, contemplates impermissible pyramiding.  See 38 C.F.R.     § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  The General Rating Formula states, "For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating [IVDS] Based on Incapacitating Episodes."  38 C.F.R. § 4.71a (emphasis added).  The Notes to rate orthopedic and neurological symptoms separately are listed only  under the General Rating Formula.  The IVDS Formula includes no such directives.  Moreover, when the revised criteria for rating IVDS were first amended in September 2002, VA addressed comments that acute incapacitating symptoms should be rated separately from chronic orthopedic and neurological manifestations and then the ratings combined.  The commenter gave an example of a veteran having foot drop as a result of IVDS that interferes with earning capacity and also requiring frequent bed rest due to IVDS that affects earning capacity, arguing that the veteran has separate disabilities that should be evaluated separately and then combined, rather than rating based on the higher of the two respective evaluations. In response, VA explained:

We have provided alternative methods of evaluation that allow the use of either the chronic manifestations or the total duration of incapacitating episodes for evaluation, whichever results in a higher evaluation.  But, in our view, assigning an evaluation under both methods for functional impairment due to IVDS would clearly result in duplicate evaluations of a single disability, and therefore would constitute pyramiding, which      is prohibited by 38 CFR 4.14.  67 Fed. Reg. 54345, 54346 (Aug. 22, 2002).

Accordingly, the Board finds that the preponderance of the evidence is against      the assignment of a rating greater than 60 percent for lumbar spine disability characterized as IVDS beginning October 20, 2014.  38 U.S.C.A. § 5107(b)     (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and generally the rating criteria for disabilities of the spine provide for additional or more severe symptoms than currently shown by the evidence.    The Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun  v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, the Board finds that under these circumstances, contemplating the question of whether an extraschedular  rating for IVDS in excess of 60 percent is warranted beginning October 20, 2014 would only serve to compound the pyramiding error.  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, in a September 2014 statement, the Veteran specifically indicated that she was not seeking a TDIU because she can still work.  It was further indicated during her hearing that she is still working.  Accordingly, no further action pursuant to Rice is necessary.  


ORDER

Entitlement to a rating in excess of 60 percent for IVDS for the period beginning October 20, 2014 is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the hearing the Veteran testified that she receives all treatment for her disabilities through VA and a private physician, Dr. Jaffe.  While the record includes both a September 2014 letter from Dr. Jaffe stating that the Veteran has been a patient since 2002 and an October 2014 Disability Benefits Questionnaire completed by  Dr. Jaffe, no treatment records from Dr. Jaffe are in the claims file.  

Additionally, the most up to date VA treatment records in the claims file are dated in February 2009.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As such, a remand is required in order to obtain the Veteran's VA treatment records dating from February 2009 to the present, and to obtain the private treatment records from Dr. Jaffe.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide completed release forms with the names and addresses of all medical care providers who have treated her for her service-connected lumbar spine for the period from 2009 to October 2014, and for her right knee from 2009 to the present, to specifically include treatment from Dr. Jaffe.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating from February 2009 to the present and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


